COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Corey James Bravo v. The State of Texas

Appellate case number:    01-12-00923-CR

Trial court case number: 1788210

Trial court:              County Criminal Court at Law No. 2 of Harris County

        This case was abated and remanded to the trial court on December 19, 2012. In the order
of abatement, we ordered the trial court to execute an amended certification of appellant’s right
to appeal, to determine whether appellant still wishes to appeal, to determine if appellant is
indigent, and, if appellant is not indigent, to admonish appellant regarding self-representation
and either determine that appellant is knowingly and intelligently waiving his right to counsel or
set a deadline for appellant to hire counsel. On January 14, 2013, the trial court held a hearing
on our order. The supplemental clerk’s record, filed January 15, 2013, contains a certification of
the right to appeal indicating that appellant has the right to appeal. The reporter’s record of the
hearing, filed January 16, 2013, shows that appellant wishes to pursue this appeal, that the trial
court determined that appellant is not indigent, that appellant was admonished regarding self-
representation, and that appellant wishes to represent himself.
       Accordingly, we REINSTATE this case on the Court’s active docket.



Judge’s signature: /s/ Jim Sharp
                    Acting individually      Acting for the Court


Date: January 23, 2013